Citation Nr: 0810467	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder of the 
bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from September 1998 to March 
2001.

The veteran's appeal as to the issue listed above arose from 
a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In April 2006 and May 2007, the Board remanded the claim for 
additional development.  


FINDING OF FACT

The veteran does not have a disorder of the bilateral lower 
extremities that was caused or aggravated by her active 
military service, or by a service-connected disability. 


CONCLUSION OF LAW

A disorder of the bilateral lower extremities was not 
incurred in or aggravated by the veteran's active military 
service, or by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that service connection is warranted for a 
disorder of the bilateral lower extremities.  She primarily 
argues that her only service-connected disability, i.e., 
degenerative disc disease of the lumbosacral spine with 
acquired spinal stenosis, post laminectomy, currently 
evaluated as 40 percent disabling, has caused or aggravated a 
bilateral lower extremity disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.   
The intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

The veteran's service medical records show treatment for low 
back pain, with some complaints of radiation to the lower 
extremities.  A December 1999 report contained an assessment 
of hip pain, however, X-rays of her pelvis, and sacroiliac 
joints, taken that same month, were normal.  A magnetic 
resonance imaging (MRI) study, dated in July 2000, was 
unremarkable.  The veteran's separation examination report, 
dated in August 2000, shows that her feet, and lower 
extremities, were clinically evaluated as normal.  

In a "report of medical history," dated in August 2000, she 
indicated that she had a "trick" or locked knee, foot 
trouble, and a history of nerve trouble, and paralysis.  Five 
pages of complaints are attached to this report, in which she 
asserted that she had difficultly bending, stooping, sitting, 
and standing, and that she had burning and aching in her 
knees and hips, swelling below the tibia, weakness in her 
thighs, as well as locking of her knees, and cramps in her 
feet and toes.  A medical evaluation board (MEB) report, 
dated in October 2000, lists diagnoses of chronic low back 
pain with secondary acquired spinal stenosis.  In associated 
documents, the veteran asserted that she had neurological or 
other symptoms involving her hips, knees, thighs, calves, to 
include weakness, pain, pinprick sensations, and numbness.  
She further asserted that she had a blood clot in her leg, 
discoloration of her feet, and "changes in distribution of 
circulation to my legs.  

A physical evaluation board (PEB) report, dated in November 
2000, notes that she was found to be unfit for service, and 
contains a disability description of "chronic low back pain, 
due to degenerative disc disease, without neurologic 
abnormality."  Such a finding provides some evidence against 
this claim.      

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2001 and 2007. 

Under 38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Here, the medical evidence includes an 
opinion from a VA physician, dated in September 2007, which 
notes that an electromyogram (EMG) study for the bilateral 
lower extremities was normal, and that it showed no evidence 
of neuropathy or lumbosacral radiculopathy.  The Board finds 
that these EMG results are highly probative evidence against 
the claim, as the EMG is specifically designed to determine 
the presence of neurological abnormalities.  

The Board further points out that these EMG test results are 
consistent with a May 2003 VA neurological examination 
report, which contains an impression of chronic low back 
pain, status post L4-5 laminectomy, and notes that is "no 
evidence at this time of a myelopathy, radiculopathy, 
plexopathy, or neuropathy."  

The EMG test results are also consistent with a November 2003 
VA spine examination report, which states "no sensory 
deficits noted."  The Board further notes that neither of 
these 2003 VA reports contains a diagnosis of a lower 
extremity disorder, providing more evidence against this 
claim.  

With regard to the possibility of a lower extremity joint 
disorder, the VA progress notes, dated in 2002, contain 
notations of left knee pain, and "pain in joint involving 
lower leg."  However, without a pathology to which pain can 
be attributed, there is no basis to find a that there is a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In this case, VA X-ray reports for the bilateral hips, 
bilateral knees, bilateral tibia and fibula, and bilateral 
feet, all dated in December 2001, all contain impressions of 
no acute fracture or dislocation.  The knee X-ray further 
noted minimal left patellofemoral and bilateral compartment 
narrowing, and the tibia/fibula X-ray report further noted a 
small density, superficial to the left distal tibia, of 
uncertain significance.  A VA MRI report for the right knee, 
dated in March 2002, contains an impression noting the 
possibility of a mild degree of bursitis involving the bursa 
beneath the iliotibial tract, and two small collection of 
fluid that were consistent with small meniscal cysts.  

In summary, the Board must find that the post-service medical 
record, as a whole, provides evidence against this claim, 
outweighing the veteran's statements and the evidence that 
supports her claim. 

In reaching this decision, the Board has considered that it 
could be argued that the September 2007 VA physician's 
comment, in which he stated that the etiology of the 
veteran's neuropathy could not be resolved without resorting 
to speculation, indicates that the veteran does, in fact, 
have this condition.  However, this comment follows the 
physician's notation that the September 2007 EMG was normal, 
and that it "showed no evidence of neuropathy."  When read 
in context, it does not appear that the physician was 
intending to assert that the veteran has neuropathy, rather, 
it appears that the physician was merely attempting to be 
fully responsive to what was the Board's second Remand of 
this claim, and its second request for an etiological 
opinion.  

The Board has also considered the opinion of a VA physician's 
assistant (PA), dated in September 2006, in which it was 
stated that the veteran's "bilateral lower extremity 
numbness" is at least as likely as not related to her back 
problems.  However, the PA further stated, "An EMG-NCV study 
would be helpful to determine the etiology of her bilateral 
lower extremity neuropathy."  

The PA's comment indicates that an EMG would be highly 
probative evidence in determining the etiology of any lower 
extremity neurological disorder, which the Board finds, it 
was.  The veteran was subsequently afforded an EMG in 
September 2007, and as previously discussed, the September 
2007 EMG was normal, and "showed no evidence of 
neuropathy."  These EMG diagnostic test results are the most 
recent of record, and are therefore considered highly 
probative evidence of the veteran's current condition.  See 
generally Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board therefore finds that the results of the September 2007 
EMG, taken together with the other evidence of record, shows 
that the veteran does not have a disorder of the lower 
extremities.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, to 
include a claim based on 38 C.F.R. § 3.310 or Allen, and that 
the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that a 
disorder of the bilateral lower extremities was caused or 
aggravated by service that ended in 2001, or by a service-
connected disability.  In this case, while the veteran may be 
competent to report that she perceived lower extremity 
symptoms, when the post-service medical records are 
considered (which indicate that the veteran does not have a 
disorder of the bilateral lower extremities), the Board finds 
that the medical evidence outweighs the veteran's contention 
that the claimed condition is related to his service, or a 
service-connected disability.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In letters, dated in May 2001, February 2003, and 
August 2006, the veteran was notified of the information and 
evidence needed to substantiate and complete the claim.  The 
May 2001 VCAA notice complied with the requirement that the 
notice must precede the adjudication.  Mayfield v. Nicholson 
(Mayfield II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in May 2007, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained VA and 
non-VA medical records.  The veteran has been afforded an 
examination, and the Board has determined that the veteran 
does not have the claimed condition.  In summary, the Board 
finds that the service and post-service medical record 
provides evidence against the claim.  The Board therefore 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a disorder of the bilateral lower 
extremities is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


